DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are allowed.

Examiner’s Remarks
Support for the new claim limitations in independent claims 1, 11, and 19 are found in specification paragraph [0019]. Support for the new drawing Figure 2E is found in view of the combination of details in original Figure 2A, original claim 5, and original specification paragraph [0029].

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Parker on 5/31/22.

The application has been amended as follows: 
In the 5/25/22 Amended Specification:
In the 5/25/22 amended specification, in paragraph [0028] line 1, the phrase “FIG. 2C” has been replaced with --FIG. 2D-- in the phrase “[0028] As shown in FIG. 2C, the casing alignment sub 280”.

In the 5/25/22 amended specification, in paragraph [0029] line 4, the phrase --(FIG. 2E)-- has been inserted after the phrase “surrounds an entirety of the third casing tubular 290”.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious two or more radially offset slots along an interior surface thereof, wherein the two or more radially offset slots are positioned equidistance around the first casing tubular; a second casing tubular having a sidewall opening formed therein; and an outer sleeve surrounding the sidewall opening in the second casing tubular.
While Hurtado teaches radially offset slots along an interior surface (latch openings 74), Hurtado teaches that the latch openings 74 are arranged in an asymmetrical pattern for the purpose of properly orienting downhole equipment in only a single, predetermined angular orientation (Hurtado; col. 6:7-16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	5/31/22